DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-20, directed to Figs. 1-3) in the reply filed on 7/13/2021 is acknowledged.
 The restriction requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Andrews (US 2013/0125306).
Regarding claim 1, Rusch discloses (Fig. 1-4) a foot-based massage apparatus (while the device of Rusch is disclosed as being used for abdominal exercise, the device of Rusch is capable of being used as a foot-based massage apparatus and therefore meets limitation), comprising: 
a base member (planar base 12) having a first end portion (left side) and a second end portion (right side) opposite the first end portion, wherein a top surface of the base member has a generally rectangular configuration (see rectangular shape in Fig. 1); 
a first connector member coupled to the first end portion and a second connector member coupled to the second end portion (see Annotated Fig. 1 of Rusch below); 
a flexible member (elastic resistance band, paragraph [0023]) coupled to the first connector member and the second connector member (see Annotated Fig. 1 of Rusch below).
Regarding the limitation “wherein the flexible member supports a massage practitioner providing a foot-based massage when tension is applied to the flexible member”, recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, while Rusch does not disclose that “the flexible member supports a massage 
Rusch discloses the base member is formed of a high friction material (Abstract), Rusch does not disclose a first gripping member and a second gripping member coupled to the base member, wherein the first gripping member and the second gripping member restrict movement of the base member relative to a supporting surface.
However, Andrews teaches (Fig. 1-4) an exercise accessory having a first gripping member (high-friction material on top and bottom of left side, see paragraph [0011] and Abstract) and a second gripping member (high-friction material on top and bottom of right side, see paragraph [0011] and Abstract) coupled to the base member, wherein the first gripping member and the second gripping member restrict movement of the base member relative to a supporting surface (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Rusch to include a first and second gripping member, as taught by Andrews, for the purpose of both preventing a user from slipping off the base member, and to prevent the base member from slipping off the support surface.
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Andrews (US 2013/0125306), and further in view of Roberts (US 8,479,326).
Regarding claim 5, modified Rusch discloses a base member including first and second gripping members, but does not disclose the base member defines a grip aperture between the 
However, Roberts teaches (Fig. 1) a base member defining a grip aperture (slot 14) between the first gripping member and the second gripping member (while Roberts does not disclose first and second gripping members, the grip aperture is defined along the length of base member and therefore disposed between the first and second gripping members (since the gripping members of modified Rusch are disposed at either end of the length); and the grip aperture has a width substantially equal to a width of an average human hand (slot 14 is a “hand grip” and therefore has a width substantially equal to the width of an average human hand, see Col. 5 lines 10-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of the modified Rusch reference to include for the purpose of a grip aperture, as taught by Roberts, for the purpose of providing a region for user to grip the base member when transporting the base member.
 
Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282).
Regarding claim 8, Rusch discloses (Fig. 1-4) a system for administering a foot-based massage (while the device of Rusch is disclosed as being used for abdominal exercise, the device of Rusch is capable of being used for foot-based massage, and therefore meets limitation), comprising: 
a base member (planar base 12) having a first end portion (left side) and a second end portion (right side) opposite the first end portion, wherein a first connector member coupled to 
a flexible member (elastic resistance band, paragraph [0023]) coupled to the first connector member and the second connector member (see Annotated Fig. 1 of Rusch below).
Regarding the limitation “wherein the flexible member supports a massage practitioner providing a foot-based massage when tension is applied to the flexible member”, recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, while Rusch does not disclose that “the flexible member supports a massage practitioner providing a foot-based massage when tension is applied to the flexible member”, this claimed limitation does not patentably distinguish the claimed invention from the prior art.
Rusch discloses the patient support having a width less than a width of the base member (see Fig. 1 of Rusch), but does not disclose the patient support having a length greater than a length of the base member. However, Rice teaches (Fig. 6) a patient support (workout mat 30) having a length greater than a length of a base member (base member 25. Workout mat 30 has longer length as shown in Fig. 6 to allow for the workout mat to be tucked under the base member, thereby improving securement (See paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the patient support member of modified Rusch to be longer than the length of the base member, as taught by Rice, for the purpose of improving securement of the patient support member to the base member (paragraph [0045] Rice).
Regarding claim 13, modified Rusch discloses the first connector member extends through a first connector member aperture (left circular aperture shown in Fig. 1 Rusch) defined by the first end portion of the base member (top left end) and the second connector member extends through a second connector member aperture (right circular aperture shown in Fig. 1 of Rusch) defined by the second end portion of the base member.
 Regarding claim 14, modified Rusch discloses a top surface of the base member is in contact with the patient support member and a bottom surface of the base member is in contact with a supporting surface (see Fig. 1 Rusch).
  
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282), and further in view of Andrews (US 2013/0125306). 
Regarding claims 9-10, modified Rusch discloses the base member is formed of a high friction material (Abstract of Rusch), Rusch does not disclose a first gripping member and a second gripping member coupled to the base member, wherein the first gripping member restrict movement of the base member relative to a supporting surface and the second gripping member restrict movement relative to the patient support surface.
However, Andrews teaches (Fig. 1-4) an exercise accessory having a first gripping member (high-friction material on bottom of left side, see paragraph [0011] and Abstract) and a second gripping member (high-friction material on top and top of left side, see paragraph [0011] and Abstract) coupled to the base member, wherein the first gripping member restrict movement of the base member relative to a supporting surface (paragraph [0011]) and the second gripping member restricts movement relative to a patient support member (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Rusch to include a first and second gripping member, as taught by Andrews, for the purpose of both preventing a user from slipping off the base member, and to prevent the base member from slipping off the support surface.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282), and further in view of Roberts (US 8,479,326).
Regarding claim 12, modified Rusch discloses a base member including first and second gripping members, but does not disclose the base member defines a grip aperture between the first gripping member and the second gripping member; and the grip aperture has a width substantially equal to a width of an average human hand.
However, Roberts teaches (Fig. 1) a base member defining a grip aperture (slot 14) between the first gripping member and the second gripping member (while Roberts does not disclose first and second gripping members, the grip aperture is defined along the length of base member and therefore disposed between the first and second gripping members (since the gripping members of modified Rusch are disposed at either end of the length); and the grip aperture has a width substantially equal to a width of an average human hand (slot 14 is a “hand grip” and therefore has a width substantially equal to the width of an average human hand, see Col. 5 lines 10-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of the modified Rusch .

 Claim 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282). 
 Regarding claim 15, Tsukayama discloses (Fig. 1-10) a method of administering a massage, comprising: 
coupling one end of a flexible member (flexible member 10) to a first connector member (left clasp 42), wherein the first connector member is coupled to a base member (coupled to base member formed by table 12 and apparatus 72); 
coupling an opposing end of the flexible member to a second connector member (right clasp 42), wherein the second connector member is coupled to the base member opposite the first connector member (see location of left clasp 42 and right clasp 42 in Fig. 9); 
delivering force to a patient laying on the patient support member using a foot of a massage practitioner (claim 1 lines 2-4); and 
utilizing, by the massage practitioner, the flexible member to assist with balance of the massage practitioner while the force is delivered to the patient (claim 1 lines 5-8). 
Tsukayama discloses positioning the base member above a support surface (positioned above the floor) wherein a bottom surface of the base member is in contact with the support surface (via support legs shown in Fig. 4), but does not disclose positioning the base member between a support surface and a patient support member, wherein a top surface of the base member is in contact with the patient support member.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsukayama to comprise the step of positioning the base member between support surface and patient support member, as taught by Rice, for the purpose of maintaining a clean and sanitary workout environment (paragraph [0031]).
Regarding claim 19, modified Tsukayama discloses the patient is supported by a portion of the base member between the first connector member and the second connector member (area 72 between first and second connector members 42 shown in Fig. 10) such that a body of the patient is substantially perpendicular to an axis extending from the first connector member to the second connector member (body of patient extends along axis intersecting the axis along length of support portion 72).
Regarding claim 20, modified Tsukayama discloses a portion of the first connector member extends through first connector member apertures defined by the base member (fasteners 56 of first connector 42 that extend through apertures of apparatus 72) and a portion of the second connector member extends through second connector member apertures defined by the base member (fasteners 56 of second connector 42 that extend through apertures of apparatus 72).
 
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282), and further in view of Rusch (US 2019/0308066).
 Regarding claim 16, modified Tsukayama discloses the patient support member has a length greater than a length of the base member, but does not disclose the patient support member has a width less than a width of the base member. However, absent a critical teaching, the feature of choosing a width of patient support member to be less than the width of the base member is considered merely a design consideration.
However, in an effort to expedite prosecution, Rusch teaches (Fig. 1) a patient support member (17) disposed on top of a base member (15), wherein the patient support member has a width less than width of base member (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the base member of modified Tsukayam to be greater than the width of the patient support member, as taught by Rusch, for the purpose of providing a region for user laying on base member to place hands outside of the patient support member.

  Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282), and further in view of Andrews (US 2013/0125306).
Regarding claim 17, modified Tsukayama discloses base member comprises a gripping member in contact with the support surface (support legs shown in Fig. 4) to restrict motion of base member relative to the supporting surface, but does not disclose base member comprises a 
However, Andrews teaches (Fig. 1-4) an exercise accessory having a gripping member (high-friction material on top and bottom of length of left side, see paragraphs [0011]-[0012] and Abstract) in contact with support member and patient support surface and restricts motion of the base member relative to a supporting surface and patient support surface (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Rusch to include a gripping member, as taught by Andrews, for the purpose of both preventing a user from slipping off the base member, and to prevent the base member from slipping off the support surface.
Regarding claim 18, modified Tsukayama discloses the gripping member is substantially parallel to first and second end portions of the base member (gripping member is disposed about length, first and second end portions are disposed on either side of length portion, and therefore the gripping member is substantially parallel to first and second end portions), wherein the first end portion opposes the second end portion (first end portion is on the length side opposing the length side of the second end portion), wherein the first connector member is adjacent to the first end portion (first connector member 42 on left side is adjacent to the first end portion, which is on left side), and wherein the second connector member is adjacent to the second end portion (second connector member 42 on right side is adjacent to the second end portion, which is on right side). 

Allowable Subject Matter
Claims 2-4, 6-7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the claims 2, 6 and 11 such that, as recited in claim 2, the apparatus comprises the first gripping member extends through first apertures defined by the base member such that the first gripping member is disposed on the top surface and a bottom surface of the base member, the top surface being opposite the bottom surface, and wherein the second gripping member extends through second apertures defined by the base member such that the second gripping member is disposed on the top surface and the bottom surface; and, as recited in claim 6, the apparatus comprises the first connector member comprises two end segments coupled to the first end portion of the base member forming a generally 90-degree angle relative to one another, and wherein the second connector member comprises two end segments coupled to the second end portion of the base member forming a generally 90-degree angle relative to one another; and, as recited in claim 11, the base member defines at least a first aperture through which first gripping member extends and at least one second aperture through which the second gripping member extends.
The closest prior art of record are: Rusch (US 2019/0308066), Andrews (US 2013/0125306), Roberts (US 8,79,326), and Zaynk (US 2020/0353307).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the apparatus of claims 2 and 6, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Corradini (US 2007/0088232) discloses a patient support member disposed on top of a base member.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785